Citation Nr: 1824245	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1966 to February 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran currently has a left ear hearing loss disability that had onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran in this case is seeking entitlement to service connection for left ear hearing loss.  A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech discrimination scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran service treatment records show that his hearing was within normal limits in both ears at the time of his enlistment.  However, at separation from service, auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) in the left ear were 40, 30, 30, 30, and 35 decibels.  Thus, the Veteran met the criteria for a hearing loss disability in the left ear at separation from service.

In February 2017, the Veteran was afforded a VA audiological evaluation.  Puretone thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) in the left ear were 20, 20, 20, 30, and 30 decibels.  The speech discrimination score in the left ear was 92%.  Thus, the Veteran met the criteria for a left ear hearing loss disability during the period on appeal.

VA has already concluded that the Veteran's right ear hearing loss and tinnitus are etiologically related to his active military service.  The left ear claim was previously denied because the Veteran did not present evidence showing a current left ear hearing loss disability.  As the Veteran has a current left ear hearing loss disability that had onset in service, entitlement to service connection for left ear hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


